248 S.W.3d 89 (2008)
William CRUST, Appellant,
v.
Ingrid CARTER, Respondent.
No. WD 68101.
Missouri Court of Appeals, Western District.
February 5, 2008.
Application for Transfer Denied March 25, 2008.
William M. Ouitmeier, Kansas City, MO, for appellant.
Stephen Vern Crain, Gladstone, MO, Peter W. Schloss, Co-Counsel, Liberty, MO, for respondent.
Before VICTOR C. HOWARD, Chief Judge, PATRICIA BRECKENRIDGE, Judge[1] and JOSEPH M. ELLIS, Judge.
Application for Transfer to Supreme Court Denied March 25, 2008.

ORDER
PER CURIAM.
William Crust appeals from the trial court's entry of an interlocutory decree in partition, which ordered the partition and *90 sale of certain real property owned by him and Ingrid Carter as tenants in common. After a thorough review of the record, we conclude that the judgment is supported by substantial evidence, is not against the weight of the evidence, and that no error of law appears. No jurisprudential purpose would be served by a formal written opinion; however, a memorandum explaining the reasons for our decision has been provided to the parties.
Judgment affirmed. Rule 84.16(b).
NOTES
[1]  Breckenridge, J., was a member of this Court at the time this case was submitted. She was subsequently appointed a judge of the Supreme Court of Missouri but has been reassigned to this Court as a special judge for the purpose of disposition of this case.